Citation Nr: 0602159	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  02-07 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
low back strain with disc bulging.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to 
August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO), which awarded the veteran service 
connection, with an initial 20 percent rating, for low back 
strain with disc bulging.  The Board remanded the claim in 
September 2003, for additional development.  In July 2004, 
the case was again remanded to afford him a requested hearing 
before a Veterans Law Judge.  In March 2005, he testified 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of that hearing is of record in the claims 
folder.  The case was again remanded in June 2005 for further 
development.  It is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran does not have severe lumbosacral strain, 
severe limition of motion of the lumbar spine, forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
does he have favorable ankylosis of the entire thoracolumbar 
spine.  

3.  The veteran does not have severe impairment, with 
recurring attacks, with intermittent relief due to 
intervertebral disc syndrome.  

4.  The veteran has not had incapacitating episodes of his 
discogenic disability having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  



CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent for 
low back strain with disc bulging have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2001, 2002), and Diagnostic Codes 
5237, 5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the claimant was advised 
by a letter dated in June 2001 to submit substantiating 
information, and informed him of the responsibilities of the 
claimant and VA concerning obtaining evidence to substantiate 
his claim.  In accordance with the requirements of the VCAA, 
the letter informed the claimant what evidence and 
information VA would be obtaining, and essentially asked him 
to send to VA any information he had to process the claim.  
The letter also explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.

VA informed the claimant what he needed to show for a 
compensation claim.  Apart from the letter, the rating 
decision on appeal, together with the statement of the case, 
and supplemental statements of the case, adequately informed 
the claimant of the type of evidence needed to substantiate 
his claim, as well as provided him with additional 
opportunities to submit further evidence.  In view of this, 
the Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) noted the statutory 
requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent 
to a claimant before the initial adjudication of his claim - 
such was accomplished in this case.  Moreover, this issue is 
a "downstream" matter from a claim which was fundamentally 
granted, such that additional notice is not required.  See 
VAOGCPREC 8-2003.  The Board concludes that to proceed to a 
decision on the merits would not be prejudicial to the 
appellant in this instance.  

The Pelegrini II Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision, it did not hold that a case 
in which pre-AOJ-adjudication notice was not provided must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion. 

The Pelegrini II decision thus indicates that while the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision; to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim, a case-by-case evaluation is 
warranted to ascertain whether the veteran is prejudiced by 
any non-compliant action.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the claimant.  He was offered the opportunity to testify at a 
Travel Board hearing, and did so, in March 2005 before the 
undersigned Acting Veterans Law Judge.  The claimant has not 
identified any additional evidence pertinent to his claim not 
already of record, or attempted to be located, or requested 
by VA.  There are no known additional records to obtain.

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Initial Rating

In a rating decision of November 2001, service connection was 
granted for low back strain with disc bulging.  A 20 percent 
rating was assigned, effective April 2001.  The veteran 
disagreed with the 20 percent rating and the current initial 
appeal ensued.  This rating has been in effect to this date.  

This is an initial rating from the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(Distinguishing between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  In the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Diagnostic Code 5295 lumbosacral strain, effective prior to 
September 26, 2003 provided a noncompensable rating for 
lumbosacral strain with slight subjective symptoms only.  A 
10 percent rating was assigned when there was characteristic 
pain on motion.  A 20 percent rating was assigned when there 
was muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating was assigned for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 40 percent rating is the maximum available 
under Diagnostic Code 5295.

Prior to September 2003, the regulations provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion 
and a 40 percent rating for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent rating for mild 
intervertebral disc syndrome; a 20 percent rating when it was 
moderate, recurring attacks; and a 40 percent rating when 
severe with recurring attacks with intermittent relief.  A 
maximum 60 percent rating is assigned for intervertebral disc 
syndrome when the condition is pronounced in degree, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months and a 10 percent rating is assigned for 
incapacitating episodes have a total duration of at least one 
week, but less than two weeks during the past 12 months.  
Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so. Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

On review of the medical evidence associated with the claims 
file, the veteran's low back disability warrants no more than 
the already established 20 percent rating under either the 
new or the old spinal diagnostic codes.  

Prior to the change in the spinal regulations, the veteran 
was appropriately rated under diagnostic code 5295, for 
lumbosacral strain.  A review of the evidence of record fails 
to show that a rating in excess of 20 percent is warranted 
under diagnostic code 5295, as severe lumbosacral strain is 
not demonstrated.  His August 2001 VA  examination showed x-
rays were normal, showing no osteoarthritic changes.  
Goldthwait sign was negative.  Flexion was limited to 
76 degrees, which was only slight in degree and he had no 
muscle spasms.  By VA examination of January 2003, his 
flexion was still slightly limited to 76 degrees, but there 
was some muscle spasm shown.  Although the veteran complained 
of pain, and Goldthwait's sign was positive on the right 
side, it was negative on the left, there was no marked 
limitation of motion and no listing of the spine to the 
opposite side.  A July 2005 VA examination report reveals 
mild muscle spasm in the mid lordotic region.  Forward 
flexion was to 70 degrees and he could further forward flex 
with pain for an additional 10 degrees.  Lateral bending to 
the right was complete at 30 degrees and was 20 degrees on 
the left.  Additionally VA outpatient treatment reports from 
2001 to 2005 fails to show any of the symptoms necessary for 
the assignment of the next higher rating of 40 percent under 
Diagnostic Code 5295.  None of the reports show severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwait's sign, marked limitation 
of forward bending, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space.  Given the foregoing, the next higher rating of 40 
percent based on lumbosacral strain is not warranted.

Likewise, the evidence does not show that regulations 
pertaining to limitation of motion of the lumbar spine 
warrant a rating in excess of 20 percent under either the old 
or the new diagnostic codes.  In this regard, the Board notes 
that none of the evidence of record demonstrates severe 
limitation of motion or forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  VA examination in August 2001 
reveals range of motion findings of forward flexion from 0 to 
76 degrees, with slight discomfort developing, actively; 
passively to 80 degrees.  Extension was 0 to 30 degrees, 
actively and passively, lateral flexion of the right and left 
was 0 to 30 degrees actively and passively.  His extension 
and lateral flexion were considered normal.  Additionally, 
when examined by VA in July 2005, he was found to have 
forward flexion to 70 degrees and he could forward flex with 
pain for an additional 10 degrees.  He had extension to 30 
degrees, lateral flexion to the right was 30 degrees and 
lateral flexion to the left was 20 degrees.  Moreover, none 
of the outpatient treatment records from 2001 to 2005 
demonstrate findings which meet the criteria for the next 
higher rating of 40 percent based on limitation of motion.  
Based on the foregoing, the next higher rating of 40 percent 
based on limitation of motion of the lumbar spine is not 
warranted under either the old or the new code.  

There is no objective evidence that pain on use of the joint 
results in limitation of motion to a degree which would 
support a higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The record shows that many of 
the veteran's range of motion findings were normal or close 
to normal.  Thus, even when considering pain, the evidence 
fails to show that he meets the criteria for the next higher 
rating of 40 percent, as severe limitation of motion has 
never been demonstrated.  Additionally, there is no evidence 
of fatigability, increased disability on flare-ups or  no 
lack of coordination due to the veteran's back disability.  

Moreover, there is no indication that an evaluation of the 
veteran's claim under the old or new provision pertaining to 
intervertebral disc syndrome warrants a rating in excess of 
20 percent.  In this regard, the Board notes that there is no 
evidence of severe symptoms of intervertebral disc syndrome 
with recurring attacks as noted under Diagnostic Code 5293, 
prior to 2002.  In August 2001, VA examination showed no 
weakness of flexion or of extension of the thighs, knees, 
ankles or great toes.  Vibratory sensation was intact, 
tactile sensation was intact and no abnormalities were noted.  
In July 2002, he was seen on an outpatient basis by VA.  He 
complained of intermittent numbness and tingling in the left 
anterior thigh going down to his foot and there were 
occasional sharp pains.  VA examination in July 2005 revealed 
deep tendon reflexes where 1+ at the knees and 2+ at the 
ankles were.  Motors were intact to both hand and body tests.  
Sensation was intact to pin except along the lateral border 
of the left foot where the pin was felt only as a blunt point 
whereas along the lateral aspect of the right foot, the pin 
was felt as a pin.  Vibration and position sense remained 
intact.  The examiner diagnosed probable minor L5-S1 disc 
disease with intermittent pressure on the left S1 nerve root.  
Moreover, none of the outpatient treatment reports from 2001 
to 2005 reveal symptoms of severe intervetebral disc 
syndrome.  As such, the next higher rating of 40 percent for 
intervertebral disc syndrome, prior to September 2002, has 
not been shown.  

Evaluation under Diagnostic Code 5243 necessitates 
incapacitating episodes of at least 4 weeks but less than 6 
weeks noted over a 12 month period, to warrant a 40 percent 
rating.  That also is not shown.  There is no medical 
evidence that the veteran has been incapacitated for at least 
4 weeks in a 12 month period.  The veteran testified at the 
March 2005 Travel Board hearing that he had only missed two 
days within the last year as a result of his back disability.  
The evidence does not bear out a finding for an increase to 
40 percent, under Diagnostic Code 5237 or 5243, based on the 
medical evidence of record.  

Thus, given the complete body of evidence, the Board finds 
that assignment of a higher evaluation is not appropriate at 
any time during the rating period.  

Additionally, the Board believes that the regular schedular 
standards applied in the current case adequately describes 
and provides for the veteran's disability level.  Thus, 
consideration of an extraschedular rating is not warranted 
even though the veteran argues he miss some days of work due 
to his back disability.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries.  Generally, the degree of 
disability specified is adequate to compensate for a 
considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. §§ 3.321, 4.1.


In light of the foregoing, an increased rating for the 
veteran's lumbar spine disability on a schedular basis is not 
warranted during any part of the appellate period.  


ORDER

An initial rating in excess of 20 percent for low back strain 
with disc bulging is denied.  



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


